—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 3, 1996, convicting him of assault in the first degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant’s claim of ineffective assistance of counsel rests on matters dehors the record, the claim may not be raised by direct appeal from the judgment. Rosenblatt, J. P., O’Brien, Thompson, Friedmann and Goldstein, JJ., concur.